PER CURIAM.
Ralph V. Gilcrease appeals the judgment entered on a jury verdict convicting him of three counts of first-degree statutory sodomy, two counts of second-degree statutory sodomy, one count of enticement of a child, one count of first-degree child molestation, and two counts of second-degree child molestation. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).